            Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 1 of 35




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

CANADIAN STANDARDS                            )
ASSOCIATION,                                  )
                                              )
       Plaintiff,                             )              Case No. 1:20-cv-1160
                                              )
v.                                            )
                                              )
P.S. KNIGHT CO., LTD.,                        )              JURY TRIAL DEMANDED
PS KNIGHT AMERICAS, INC., and                 )
GORDON KNIGHT,                                )
                                              )
       Defendants.                            )

                                          COMPLAINT

       Plaintiff Canadian Standards Association (“Plaintiff” or “CSA”), for its Complaint against

Defendants P.S. Knight Co. Ltd., PS Knight Americas, Inc. and Gordon Knight (“Defendants”),

alleges, on knowledge as to its own actions, and otherwise on information and belief, as follows:

                                 NATURE OF THIS ACTION

       1.      Plaintiff CSA brings this civil action seeking: (i) injunctive and monetary relief for

Defendants’ willful infringement of CSA’s copyright in the 2015 and 2018 Canadian Electrical

Code, Part I (“the Copyrighted Work”); (ii) a judicial declaration of invalidity of a copyright

registration that Defendants P.S. Knight Co. Ltd. and PS Knight Americas, Inc. fraudulently

registered with the United States Copyright Office by falsely claiming ownership of Plaintiff’s

Copyrighted Work; and (iii) a judicial declaration that Defendants own no copyrights in any

version of CSA’s Canadian Electrical Code. Defendants’ infringement and other wrongful

conduct complained of herein is not disputable – indeed, Defendant Gordon Knight has publicly

admitted that he incorporated Defendant PS Knight Americas, Inc. in order to “re-release”

Plaintiff’s Copyrighted Work in the United States. Absent injunctive relief from the Court,
             Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 2 of 35




Plaintiff CSA fears Defendants’ infringement of CSA’s Copyrighted Work and Defendants’ false

copyright ownership claims will continue unabated.

        2.      CSA is a Canadian not-for-profit corporation engaged in developing over 3,000

voluntary standards and Codes in Canada. Its subsidiaries engage in testing, inspection, and

certification of products to standards developed by CSA and other standards development

organizations. One of the most important standards CSA develops is the Canadian Electrical Code,

which sets out voluntary safety standards for installation and maintenance of electrical equipment

in Canada. The Canadian Electrical Code is developed and issued by CSA as a private corporation.

The Canadian Electrical Code has been incorporated by reference into several regulations and

statutes in Canada for the installation and maintenance of electrical equipment. The Canadian

Electrical Code has not been incorporated by reference or otherwise into any laws or regulations

of the United States or any of its states, territories or possessions.

        3.      CSA published the first version of the Canadian Electrical Code in 1927 in Canada

and has published revised versions or editions of the Canadian Electrical Code continuously ever

since. CSA sells the Canadian Electrical Code in Canada and uses the income from these sales to

finance the development of the Code and other voluntary standards in Canada.

        4.      In 2015, CSA registered copyright in the 2015 version (23rd edition) of the

Canadian Electrical Code under Canadian law, and in January 2018, CSA registered the 2018

version (24th edition) of the Canadian Electrical Code (the Copyrighted Work) as a copyright under

Canadian law (collectively “the Copyrighted Work”). As a result, CSA is the owner of all

copyright rights in the Copyrighted Work. Since publication of the Copyrighted Work in 2018,

CSA has published, distributed, and sold copies of the Copyrighted Work throughout Canada.




                                                   2
            Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 3 of 35




       5.      Under the Berne Convention Treaty to which the United States is a party, CSA’s

exclusive rights in the Copyrighted Work are protected by U.S. copyright law.

       6.      Defendant P.S. Knight Co. Ltd. (“P.S. Knight Co.”). is a book publisher and

competitor of CSA in Canada. In 2016, P.S. Knight Co. published and threatened to distribute a

complete and identical copy of CSA’s 2015 Canadian Electrical Code at one-third CSA’s price

titled "Knight’s Canadian Electrical Code, Part One”. In response, CSA filed an application for

copyright infringement in the Federal Court of Canada to enjoin Defendant P.S. Knight Co.’s

reproduction, sale, and distribution of this infringing publication. See Canadian Standards

Association v PS Knight Co Ltd and Gordon Knight, File No. T-646-15. On March 29, 2016, the

Federal Court found Defendant P.S. Knight Co.’s conduct constituted copyright infringement and

enjoined it from further infringing activities. While the judgment was on appeal, Defendant P.S.

Knight Co. began distributing what purported to be a complete copy of CSA’s 2018 Canadian

Electrical Code which it entitled “Knight’s Canadian Electrical Code, Part One”. The copyright

infringement judgment was upheld by Canada’s Federal Court of Appeal in December 2018.

Defendant P.S. Knight Co. sought leave to appeal the Federal Court of Appeal’s judgment to the

Supreme Court of Canada. However, that application for leave to appeal was dismissed by the

Supreme Court of Canada in May 2019 and as a result the decisions of the Federal Court and

Federal Court of Appeal enjoining Defendant P.S. Knight Co.’s reproduction, sale, and distribution

of CSA’s Canadian Electrical Code are now final.

       7.      After the Supreme Court of Canada dismissed Defendant P.S. Knight Co.’s

application for leave to appeal in 2019, Defendants discontinued sale of the 2018 version of CSA’s

Canadian Electrical Code in Canada.




                                                3
             Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 4 of 35




       8.       Defendants thereafter formed a United States corporation in Texas, PS Knight

Americas Inc.. Defendants P.S. Knight Co. and PS Knight Americas Inc. then filed a copyright

registration in the United States Copyright Office for the 2018 version of CSA’s Canadian

Electrical Code (“the Infringing Publication”) and Defendants resumed sales of the Infringing

Publication on their website. CSA did not consent to Defendants’ copyright registration of the

Copyrighted Work in the United States Copyright Office or Defendants’ copying, reproduction,

publication, distribution, and sale of the Copyrighted Work in the United States (or elsewhere in

the world including Canada).

       9.       All of the claims asserted herein arise out of and are based on Defendants’ invalid

registration of the Copyrighted Work in the United States Copyright Office and Defendants’

unauthorized and willful copying, reproduction, publication, distribution, and/or sale of the

Copyrighted Work in the United States without CSA’s consent. CSA sues for declaratory relief

pursuant to 28 U.S.C. § 2201(a) and § 2202 and for copyright infringement under the United States

Copyright Act of 1976, as amended (the "Copyright Act"), 17 U.S.C. §§ 101 et seq. and

international copyright treaties.

       10.      CSA seeks: (1) all remedies afforded by the Copyright Act, including permanent

injunctive relief, CSA’s damages and Defendants’ profits from Defendants’ willfully infringing

conduct in the United States, and other monetary relief; (2) a declaration that Defendants’

fraudulently obtained copyright registration, No. TX0008892018, dated September 1, 2020 and

titled Canadian Electrical Code, Part One (“the US Registration”), is invalid and for an order

directing Defendants to cancel the registration with the U.S. Copyright Office; and (3) a

declaration that Defendants own no copyrights in any version of CSA’s Canadian Electrical Code.




                                                 4
             Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 5 of 35




                                         THE PARTIES

       11.      Plaintiff Canadian Standards Association is a not-for-profit corporation organized

and existing under the laws of Canada with its principal place of business in Toronto, Ontario,

Canada.

       12.      Defendant P.S. Knight Co. Ltd. (“P.S. Knight Co.”) is a corporation organized and

existing under the laws of Alberta, Canada, with its principal place of business at 6423 Burbank

Road SE, Calgary AB T2H 2E1, Canada. Defendant P.S. Knight Co. is fully owned by Defendant

PS Knight Americas Inc. In conjunction with the other Defendants, P.S. Knight Co. owns and/or

operates https://www.psknight.com, an Internet website that markets, offers for sale, and sells one

or more products which infringe CSA copyrights. In conjunction with the other Defendants, P.S.

Knight Co. publishes the articles and posts on https://www.restorecsa.com, an Internet website

which, among other things, discusses CSA, previous litigation between CSA and Defendants P.S.

Knight Co. and Gordon Knight, and Defendants’ operations and infringing activities.

       13.      Defendant PS Knight Americas Inc. is a corporation organized and existing under

the laws of Texas and is registered to business in the State of Texas. The address for Defendant

PS Knight Americas Inc.’s registered agent is 5900 Balcones Drive STE 100, Austin, Texas 78731.

Upon information and belief, Defendant PS Knight Americas Inc. has a mailing address of 6055

Red Day Road, Martinsville, Indiana 46151, and a place of business at 6423 Burbank Road SE,

Calgary AB T2H 2E1. Defendant P.S. Knight Co.’s owner Gordon Knight formed Defendant PS

Knight Americas Inc. in June 2020, registered it as a corporation in Texas, and publicly claims to

have transferred assets to it. In conjunction with the other Defendants, PS Knight Americas Inc.

owns and/or operates https://www.psknight.com, an Internet website that markets, offers for sale,

and sells one or more products which infringe CSA copyrights. In conjunction with the other



                                                5
             Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 6 of 35




Defendants, PS Knight Americas Inc. publishes articles and posts on https://www.restorecsa.com,

an Internet website which, among other things, features blog posts and articles discussing CSA,

previous litigation between CSA and Defendants P.S. Knight Co. and Gordon Knight, and

Defendants’ operations and infringing activities.

       14.      Defendant Gordon Knight is a citizen and resident of Alberta, Canada and is the

president and sole shareholder of Defendant P.S. Knight Co. Defendant Gordon Knight is the sole

corporate director of Defendant PS Knight Americas Inc. with an address of 5900 Balcones Drive

Ste 100, Austin, Texas 78731. Defendant Gordon Knight operates https://www.restorecsa.com, an

Internet website which, among other things, features blog posts and articles discussing CSA,

previous litigation between CSA and Defendants P.S. Knight Co. and Gordon Knight, and

Defendants’ operations and infringing activities.        Defendant Gordon Knight authors and

disseminates the blog posts and articles on this website. At all times material to this Complaint,

acting alone or in concert with others, Defendant Gordon Knight was the primary participant who

formulated, directed, controlled, or directly participated in the acts and practices set forth in this

Complaint.

                                 JURISDICTION AND VENUE

       15.      This Court has jurisdiction over the claims set forth in this Complaint pursuant to

the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, the Copyright Act of 1976, 17 U.S.C.

§ 101, and 28 U.S.C. §§ 1331 and 1338(a).

       16.      Defendants are subject to this Court’s exercise of personal jurisdiction by operation

of Fed. R. Civ. P. 4(k)(2). This Court also has personal jurisdiction over Defendant PS Knight

Americas Inc. because it is incorporated in the State of Texas.

       17.      CSA’s claims against Defendants arise under federal law.



                                                  6
              Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 7 of 35




        18.      Defendant P.S. Knight Co. is a Canadian entity (incorporated under the laws of the

Province of Alberta) with a principal place of business in Canada and is not subject to any one

state’s general jurisdiction.

        19.      Defendant PS Knight Americas Inc. is a Texas entity with a principal place of

business in Canada and if not subject to this state’s jurisdiction, is not subject to any one state’s

general jurisdiction.

        20.      Defendant Gordon Knight is a Canadian citizen domiciled in Canada and is not

subject to any one state’s general jurisdiction.

        21.      Due process is satisfied as to Defendants because they have intentionally targeted

and purposely availed themselves of this forum by: forming a corporation in the United States

under the laws of the State of Texas for the purpose of avoiding an adverse copyright infringement

judgment in Canada, applying for and registering an invalid and fraudulently obtained copyright

registration in the United States Copyright Office, operating fully interactive websites which

actively target U.S. consumers and offer to sell the Infringing Publication to U.S. consumers,

making sales in the United States to both United States and Canadian customers, distributing the

Infringing Publication in the United States, and tortiously harming CSA in the United States and

Texas, knowing that CSA would be harmed here.

        22.      On or about June 17, 2020, Defendants P.S. Knight Co. and Gordon Knight

incorporated Defendant PS Knight Americas Inc. in the United States and under the laws of the

State of Texas. Defendant Gordon Knight publicly claims to have transferred assets to Defendant

PS Knight Americas Inc.

        23.      The Texas Secretary of State Records for Defendant PS Knight Americas Inc. list

Defendant Gordon Knight as the corporate director with an address of 5900 Balcones Drive Ste



                                                   7
             Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 8 of 35




100, Austin, Texas 78731. Defendant Gordon Knight controls Defendant PS Knight Americas Co.

and Defendant P.S. Knight Co. and is the moving force behind the activities of Defendant PS

Knight Americas Co. and Defendant P.S. Knight Co. alleged herein.

       24.      In 2020, Defendants applied for a copyright registration in the United States

Copyright Office for the Infringing Publication. The Copyright Office registered the copyright on

or about September 1, 2020, Registration No. TX0008892018.               The copyright claimant

information provided for the copyright registration is as follows: Peter Slim Knight, 1927-2016.

Address: c/o PS Knight Americas Inc, 5900 Balcones Dr. Ste 4000, Austin, TX, 78731, United

States. P.S. Knight Co. Ltd., Transfer: By written agreement. Address: c/o PS Knight Americas

Inc, 5900 Balcones Dr. Ste 4000, Austin, TX, 78731, United States.”

       25.      Defendants operate fully interactive websites, https://www.psknight.com and

https://www.restorecsa.com, through which they market, offer for sale, and sell the Infringing

Publication to United States consumers. Defendant Gordon Knight controls and is responsible for

the content on the websites, restorecsa.com and psknight.com.

       26.      In the publicly available online source https://lookup.icann.org, which provides

information regarding owners and other contact information with respect to domain names, the

identified registrant for “restorecsa.com” is Defendant PS Knight Americas Inc. with a mailing

address of “Indiana, United States.”

       27.      On or    about October 18, 2020,          Defendants, through their       website,

https://www.restorecsa.com, posted and advertised that the Infringing Publication is “back” and

available for purchase in the United States, stating “So, how can we re-release Knight’s Code [the

Infringing Publication] now? Well, first ‘we,’ (that’s me), incorporated a new entity in the US and

transferred assets to that new entity. Knight’s Code [the Infringing Publication] is re-released by



                                                8
                 Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 9 of 35




PS Knight Americas Inc, from the US, and outside the direct jurisdiction of the Federal Court and

Manson’s Law. . . . [and] As you read this, the Canadian Electrical Code [the Infringing

Publication] is the private property of PS Knight Americas Inc in the US. Can you just imagine

the fuming at CSA headquarters as they read the last sentence?” See Exhibit K, attached hereto.

The posting includes a hyperlink to purchase the Infringing Publication, which directs consumers

to Defendants’ website of https://www.psknight.com to purchase the Infringing Publication. See

Exhibit L, attached hereto.

           28.      Defendants, through https://www.psknight.com, offer to sell the Infringing

Publication, including to United States consumers The checkout page for purchase of the

Infringing Publication provides both the United States and Canada as available countries for

shipment of the Infringing Publication.1 Despite the fact that Defendants are enjoined from selling

the Infringing Publication in Canada, the Defendants are also selling the Infringing Publication to

Canadian customers.

           29.      All purchases of the Infringing Publication from the website https://psknight.com

are governed by the “Terms of Sale” provided on the web site. The “Terms of Sale” page,

https://psknight.com/support#tos, last updated on October 17, 2020, states under the “General”

Section that the terms of sale agreement “shall be interpreted under the laws of the State of Texas”

and that the buyer “submits to the exclusive jurisdiction and venue of the courts of the State of

Texas and hereby waives any objection to such jurisdiction and venue.”

           30.      The     “Terms        of     Use”      page        for   the   psknight.com   website,

https://psknight.com/support#tou, last updated on October 17, 2020, states under the “Governing

Law” section that the site “is controlled by us from our offices within the State of Texas, USA. It


1
    https://psknight.com/checkout (last accessed November 17, 2020).



                                                          9
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 10 of 35




can be accessed from the United States . . . . this site both of us agree that the statutes and the laws

of the State of Texas . . . will apply to all matters relating to the use of this site and purchase of

products and services available through this site. Each of us agrees and hereby submits to the

exclusive personal jurisdiction and venue of any competent jurisdiction within the State of Texas

with respect to such matters.” The page further provides under the “Contact Information” section

that “the products and services available through this site are offered by PS Knight Americas Inc.,

domiciled in Texas with an interim office at 6055 Red Day Road, Martinsville, IN 46151 USA.

The address for Canadian mailing and PS Knight legacy inquiries is 6423 Burbank Road SE,

Calgary, AB T2H 2E1, CANADA.”

        31.     The     “Privacy      Policy”      page       for   the     psknight.com       website,

https://psknight.com/support#privacy, last updated on October 17, 2020, states under the

“Contacting Us” section that the site “is controlled by us from our offices within the State of Texas,

USA. It can be accessed from the United States . . . . this site both of us agree that the statutes and

the laws of the State of Texas . . . will apply to all matters relating to the use of this site and

purchase of products and services available through this site. Each of us agrees and hereby submits

to the exclusive personal jurisdiction and venue of any competent jurisdiction within the State of

Texas with respect to such matters.”

        32.     The   “Terms     of    Use”     page    for   Defendants’   restorecsa.com     website,

https://restorecsa.com/terms#copyright_info, last updated on October 10, 2020, states that PS

Knight Americas Inc. (“Us” or “We”) provides the RestoreCSA.com site.” Under the “Description

of Services,” it states that “We make various products and services available on or through this

site including, but not limited to, commentary on litigation between PS Knight Americas Inc. and

other parties, information on PS Knight Americas Inc.’s operations, history, corporate strategy,



                                                   10
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 11 of 35




management, commentary on other parties or issues, and the sale of the Electrical Code Simplified

books. The “Governing Law” section provides that the site “controlled by us through our

registered domicile within the State of Texas, USA . . . . and the laws of the State of Texas will

apply to all matters relating to the use of the site and purchase of products and services available

through the site. Each of us agrees and hereby submits to the exclusive personal jurisdiction and

venue of any competent jurisdiction within the State of Texas with respect to such matters.” The

page further provides under the “Contact Information” section that “the products and services

available through this site are offered by RestoreCSA.com, c/o: PS Knight Americas Inc., with a

Canadian mailing address at 6423 Burbank Road SE, Calgary, AB T2H 2E1, CANADA.”

       33.     The     “Privacy      Policy”     page     for    the    restorecsa.com      website,

https://restorecsa.com/terms/privacy, last updated on October 10, 2020, states under the

“Contacting Us” section that site users can write to Defendants at the following Canadian mailing

address “RestoreCSA.com, c/o: PS Knight Americas Inc., with a Canadian mailing address at 6423

Burbank Road SE, Calgary, AB T2H 2E1, CANADA” and that the terms of conditions of use and

this privacy policy are subject to “the application of the laws of the State of Texas, USA.”

       34.     CSA’s copyright infringement claim arises directly from Defendants’ forum-

related activity, including their marketing, sales, distribution, and shipments of the Infringing

Publication in the United States, which are directly relevant to CSA’s infringement claim.

       35.     CSA’s declaratory judgment claim arises directly from Defendants’ forum-related

activity of registering an invalid and fraudulently obtained copyright registration in the Infringing

Publication in the United States Copyright Office.




                                                 11
            Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 12 of 35




        36.     The Court’s exercise of personal jurisdiction over Defendants is reasonable because

of Defendants’ purposeful availment of this forum and the relevance of Defendants’ forum

contacts.

        37.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c), and § 1400(a)

because Defendant PS Knight Americas Inc. resides and may be found in this district and because

Defendants P.S. Knight Co. and Gordon Knight are not residents of the United States and may be

sued in any district.

                                  FACTUAL BACKGROUND

              CSA’S COPYRIGHTS IN THE CANADIAN ELECTRICAL CODE

        38.     Since on or before 1927, CSA has produced, published, and regularly updated

various versions or editions of the Canadian Electrical Code, which sets out safety standards for

installation and maintenance of electrical equipment in Canada. The Canadian Electrical Code has

always been and remains CSA’s best-selling work or one of its best-selling works.

        39.     In early 2015, CSA published its 23rd edition of the Canadian Electrical Code in

Canada. The 2015 version of the Canadian Electrical Code, as well as all prior editions of the

Canadian Electrical Code, is an original work in which copyright subsists in Canada and is owned

by CSA. On or about April 27, 2015, CSA was granted Canadian Certificate of Copyright

Registration No. 1121071 in the work titled Canadian Electrical Code, Part 1, Standard for

Electrical Installations, 2015 Edition. A true and correct copy of the Canadian Copyright Database

registration record the 2015 Canadian Electrical Code is attached hereto as Exhibit A.

        40.     In early 2018, CSA published its 24th edition of the Canadian Electrical Code in

Canada. The 2018 version of the Canadian Electrical Code largely reproduces the text of the 2015

Canadian Electrical Code but with some modifications and additions by CSA and constitutes a



                                                12
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 13 of 35




derivative work of the 2015 Canadian Electrical Code. The 2018 Canadian Electrical Code, as well

as all prior editions of the Canadian Electrical Code, is an original work in which copyright subsists

in Canada and is owned by CSA. On or about January 30, 2018, CSA was granted Canadian

Certificate of Copyright Registration No. 1146851 in the work titled C22.1-18 - 2018 Canadian

Electrical Code, Part I, Safety Standard for Electrical Installations. A true and correct copy of the

Canadian Copyright Database registration record for the 2018 Canadian Electrical Code, Part I is

attached hereto as Exhibit B.

       41.     CSA has published, distributed, and sold the Copyrighted Work in electronic and

hardcopy formats in Canada via its website, https://store.csagroup.org and authorized third-party

organizations from 2015 to 2018 and 2018 to present. The Code is sold commercially and has

historically been one of CSA’s best-selling works. Over many decades, CSA has sold millions of

copies of the various editions of the Canadian Electrical Code publication, including thousands of

copies of the Copyrighted Work.

       42.     At all times the public has been advised of CSA’s ownership of copyright in all

versions of the Canadian Electrical Code by way of a copyright notice printed on the cover or

inside pages of the Canadian Electrical Code, as has been done with the prior editions of the work.

       43.     Pursuant to the terms of the Berne Convention and the implementing statutes in the

signatory countries thereto, each signatory country is obligated to give the same protection under

its copyright laws to a work originating in another of the signatory countries as it would to a work

originating within that country. Thus, each signatory country of the Berne Convention is obligated

to recognize and enforce CSA’s copyrights in the CSA Electrical Code as they would if the

Canadian Electrical Code had originated in that country.




                                                 13
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 14 of 35




       44.     United States became a signatory to the Berne Convention for the Protection of

Literary and Artistic Works on March 1, 1989.

       45.     Canada became a signatory to the Berne Convention for the Protection of Literary

and Artistic Works on June 26, 1998.

       46.     CSA’s Copyrighted Work qualifies as a Berne Convention work and registration is

not required in the United States.

                         DEFENDANTS’ INFRINGING CONDUCT

       47.     Defendants P.S. Knight Co. and its president and director Gordon Knight have been

commercial competitors of CSA. Prior to Defendant P.S. Knight Co.’s incorporation in 1985, Peter

Knight, Defendant Gordon Knight’s father, published the Electrical Code Simplified book

(“ECS”), which included references with attribution to the Canadian Electrical Code. Defendant

P.S. Knight Co. continued to publish subsequent editions of this book.

       48.     The Canadian Electrical Code and the ECS are different publications with different

purposes. The Canadian Electrical Code is a complete code of electrical standards, some 700 pages

in length, while the ECS is an annotated, shorter, simplified version of those standards, and is

intended to be an instructional guide. The ECS quotes excerpts from the Canadian Electrical Code.

       49.     When the first ECS book was developed in the 1960s, Peter Knight was an electrical

inspector in at least the province of British Columbia, Canada. At that time, he began publishing

an annotated document to provide his own explanation of those portions of the Canadian Electrical

Code incorporated by reference into local regulations.

       50.     Peter Knight’s ECS publication over the course of many years was expanded to

copy very significantly from CSA’s Canadian Electrical Code. CSA only became aware of these

facts many years later. In and around the early to mid-2000s Peter Knight was interested in CSA



                                                14
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 15 of 35




potentially acquiring his business or the assets of it and CSA was interested in this possibility as

well. Gordon Knight was involved in those discussions as well, although a deal was not

consummated. As a result of those negotiations, CSA came to appreciate the significant extent to

which the Defendants had started to copy verbatim extracts from the Code, without license, into

the ECS publication.

       51.     In or around 2005, CSA wrote a letter to Gordon Knight stating that it wanted its

copyright in the Canadian Electrical Code respected.

       52.     Subsequently, formal control of the Defendants business was transferred from Peter

Knight to Gordon Knight. In 2011, CSA again informed Defendants P.S. Knight Co. and Gordon

Knight that CSA’s position was that no license, but that to the extent there was, any license that

may have existed for the Canadian Electrical Code had been terminated since at least 2005.

       53.     In 2012, CSA brought a copyright action in the Federal Court of Canada against

Peter Knight and Defendants P.S. Knight Co. and Gordon Knight, alleging that their ECS

publication, (Electrical Code Simplified Book 2), infringed CSA’s copyright in the 2012 version

of the Canadian Electrical Code. Canadian Standards Association v. P.S. Knight Co. Ltd., Gordon

Knight, and Peter Knight, File No. T-1178-12 (Fed. Ct. Canada)

       54.     Following the commencement of the 2012 Federal Court action, in May 2013,

Defendant Gordan Knight created and launched an internet website and blog under the name

“RestoreCSA”, https://restorecsa.com, which, among other things, discussed CSA and the

copyright litigation between CSA and Defendants P.S. Knight Co. and Gordon Knight. Defendant

Gordon Knight authored articles and blogs on the RestoreCSA website and disseminated such

articles and postings on Twitter and other social media.




                                                15
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 16 of 35




        55.     On or about April 23, 2015, CSA commenced a defamation action in the Ontario

Superior Court of Justice against Defendants P.S. Knight Co. and Gordon Knight with respect to

alleged defamatory statements posted on the RestoreCSA website: Canadian Standards

Association v P.S. Knight Co. Ltd et al (Ont. Sup. Ct. File No. CV-15-526680).

        56.     During the litigation in 2015, Defendants P.S. Knight Co. and Gordon Knight,

through its website RestoreCSA, threatened and claimed it would distribute and sell a complete

and identical copy of the Canadian Electrical Code at one-third the price CSA charged. Defendants

stated, in a blog post titled “Publishing the Canadian Electrical Code” that “[p]rior to the lawsuit,

PS Knight had only published guidebooks about the law, never printing the entirety of the electrical

law itself.” Attached hereto as Exhibit C is a printout of the RestoreCSA blog post, accessible at

https://www.restorecsa.com/news/article/publishing-the-canadian-electrical-code. However, with

the 2015 publication, Defendants P.S. Knight Co. and Gordon Knight decided that it would not

only publish its ECS publication (which CSA has alleged infringes copyright through the 2012

Federal Court action), but would now also publish a complete “copycat” version of the 2015

Canadian Electrical Code, stating: “Our CEC [Canadian Electric Code] is the entire CEC; every

jot and point, every table and calculation, right down to the title noted in the legislation itself.”

        57.     As a result, CSA brought an application in the Federal Court of Canada against

Defendants P.S. Knight Co. and Gordon Knight seeking to enjoin Knight Co.’s distribution and

sale of the “copycat” of the 2015 version of the Canadian Electrical Code. Canadian Standards

Association v. P.S. Knight Co. Ltd. & Gordon Knight, File No. T-646-15 (Fed. Ct. Canada). The

Federal Court granted CSA’s application, finding that copyright subsisted in the Canadian

Electrical Code, that CSA was the owner of that copyright, and that Defendant P.S. Knight Co.

knowingly and willfully infringed CSA’s copyright in the 2015 Canadian Electrical Code,



                                                  16
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 17 of 35




enjoining them from further infringing activities, ordering delivery up of all copies of Defendants’

“copycat” publication, and awarding CSA statutory damages and costs of approximately

$100,000.00. See Canadian Standards Association v. P.S. Knight Co. Ltd. & Gordon Knight, 2016

FC 294 (Fed. Ct. Canada Mar. 29, 2016) and 2016 FC 387 (Fed. Ct. Canada Apr. 7, 2016). A true

and correct copy of these opinions are attached hereto as Exhibits D and E.

       58.     Defendants P.S. Knight Co. and Gordon Knight appealed the Federal Court’s

decisions to the Federal Court of Appeal, seeking to aside the Court’s judgment. On or about

December 7, 2018, the Federal Court of Appeal affirmed the decision of the Federal Court and

dismissed the appeal. P.S. Knight Co. Ltd., et al. v Canadian Standards Association, 2018 FCA

222. A true and correct copy of the Federal Court of Appeal’s opinion is attached hereto as Exhibit

F. On or about May 23, 2019, the Supreme Court of Canada dismissed Defendants’ application

for leave to appeal to the Supreme Court from the Federal Court of Appeal’s decision, with costs.

P.S. Knight Co. Ltd., et al. v Canadian Standards Association, SCC File. No. 38506 (May 23,

2019). A true and correct copy of the Supreme Court of Canada’s dismissal is attached hereto as

Exhibit G.

       59.     The 2012 copyright infringement action between CSA and Peter Knight and

Defendants P.S. Knight Co. and Gordon Knight in the Federal Court of Canada remains pending.

Canadian Standards Association v. P.S. Knight Co. Ltd., Gordon Knight, and Peter Knight, File

No. T-1178-12 (Fed. Ct. Canada). Peter Knight died on or about April 4, 2016.

       60.     In February 2018, Defendants P.S. Knight Co. and Gordon Knight, through their

website, RestoreCSA, posted that they published a copycat version of the 2018 version of the

Canadian Electrical Code (the Infringing Publication). Attached hereto as Exhibit H is a printout

of      the      February       2018       post        on     RestoreCSA,        accessible       at



                                                  17
            Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 18 of 35




https://www.restorecsa.com/news/article/knights-code-has-arrived.         The Infringing Publication

includes, copies, is derived from, or otherwise embodies the Copyrighted Work. Thereafter,

Defendants P.S. Knight Co. and Gordon Knight began selling and distributing the Infringing

Publication in Canada.

          61.        After the Supreme Court of Canada’s May 23, 2019 decision dismissing their

application for leave to appeal from the decision of the Federal Court of Appeal, on or about May

26, 2019, Defendants P.S. Knight Co. and Gordon Knight posted on their website, RestoreCSA,

that their copycat version of the 2018 Canadian Electrical Code (the Infringing Publication) was

“no longer authorized” and would be “unavailable” for purchase. Attached hereto as Exhibit I is a

printout        of     the    May      26,    2019        post   on   RestoreCSA,    accessible   at

https://www.restorecsa.com/news/article/the-supreme-court-decision. Defendants discontinued

reproduction, publication, distribution, and sale of the Infringing Publication from late May 2019

until on or around October 17, 2020.           During this time, the retail page for the Infringing

Publication, https://psknight.com/cec, provided that the sale of this “unabridged text of electrical

law” was “restricted” because the Supreme Court of Canada had “ruled that domestic law,

including electrical law, is privately owned.” Attached hereto as Exhibit J is a printout of the

Internet Archive: Wayback Machine depicting the retail page for the Infringing Publication as it

existed                on           October          4,           2019,        accessible         at

https://web.archive.org/web/20191004235950/https://psknight.com/cec.

          62.        On or about October 18, 2020, CSA learned that Defendants had “re-released” the

Infringing Publication and begun reproducing, publishing, selling, and/or distributing the

Infringing Publication to consumers in the United States and resumed sales to consumers in

Canada. Defendants, through their website, RestoreCSA, posted and advertised that the Infringing



                                                     18
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 19 of 35




Publication is “back” and available for purchase in the United States. Attached hereto as Exhibit

K is a printout of the October 17, 2020 post on RestoreCSA, accessible at

https://www.restorecsa.com/news/article/knights-code-is-back.                                    The

RestoreCSA post includes a hyperlink to purchase the Infringing Publication for $60, which

redirects consumers to Defendants’ website, https://www.psknight.com, to purchase the Infringing

Publication. Attached hereto as Exhibit L is a printout of the retail page for the Infringing

Publication, accessible at https://psknight.com/cec.

       63.     Defendants’ use and exploitation of the Copyrighted Work is without CSA’s

authorization or consent, and without any compensation to CSA.

       64.     Since Defendants began commercially exploiting the Copyrighted Work in October

2020, they have reproduced, published, distributed, and/or offered for sale the Copyrighted Work

in electronic and hardcopy formats on various websites, including their website

https://psknight.com/cec and on Apple Books. Defendants continue to reproduce, publish,

distribute, offer for sale, and sell the Copyrighted Work. Defendants are advertising on their

website, https://www.psknight.com/cec, that they plan to reproduce, publish, distribute, and sell a

copycat version of the 2021 Canadian Electrical Code which CSA expects to publish in early 2021,

and are allowing consumers to purchase and reserve copies of the copycat version. See Exhibit L,

attached hereto. Defendants have no authority or consent from CSA to reproduce, publish,

distribute, or sell the 2021 Canadian Electrical Code or any works derived from the 2021 Canadian

Electrical Code in whole or in part.

       65.     Defendants’ identical copying and exploitation of the Copyrighted Work is willful,

and in disregard of, and with indifference to, the rights of CSA. Defendants’ intentional, infringing

conduct was undertaken to reap the benefit and value associated with the Copyrighted Work.



                                                 19
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 20 of 35




       66.     As a result of Defendants’ actions described herein, CSA has been directly

damaged, and is continuing to be damaged, by the unauthorized reproduction, publication,

distribution, sale, and exploitation of the Copyrighted Work in the United States. Defendants have

never accounted to or otherwise paid CSA for such use of the Copyrighted Work.

       67.     Defendants’ acts are causing, and unless restrained, will continue to cause damage

and immediate irreparable harm to CSA for which CSA has no adequate remedy at law.

                 DEFENDANTS’ INVALID COPYRIGHT APPLICATION

       68.     On or about September 1, 2020, Defendants filed a copyright application with the

U.S. Copyright Office electronically (the “Copyright Application”) along with an electronic copy

of the work, Canadian Electrical Code, Part I (the “Deposited Materials”).

       69.     The Copyright Application identifies ISBN 978-0-920312-64-3 with respect to the

Deposited Materials. ISBN 978-0-920312-64-3 is associated with Defendants’ Canadian Electrical

Code Part One: 24th Code Edition, 2018-2021, which is the Infringing Publication. Attached

hereto as Exhibit M is a printout of Defendants’ website, psknight.com, evidencing that ISBN 978-

0-920312-64-3 is associated with the 2018 version of CSA’s Electrical Code, the Infringing

Publication, accessible at https://psknight.com/store.

       70.     In submitting the Copyright Application, Defendants knowingly and fraudulently

represented to the Copyright Office that the work (Canadian Electrical Code, Part One) was

authored by Peter Slim Knight. Defendants also knowingly and fraudulently represented in the

Copyright Application that Defendants had ownership rights in the work.            Defendants also

knowingly and fraudulently represented in the Copyright Application that the work was created

by Defendants or their assigns in 2018, that the work was first published on April 1, 2018, and that

the work was not a derivative work.



                                                20
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 21 of 35




       71.     A copyright application requires an applicant to identify whether the authors of the

work sought to be registered are dead and the dates of their death. See 17 U.S.C. § 409(2).

Defendants failed to disclose in the Copyright Application that Peter Slim Knight did not author

the work. Furthermore, even if Peter Slim Knight had authored any portion of the work sought to

be registered, which he did not, the Copyright Application would still be invalid on its face because

it alleges that Peter Slim Knight died in 2016 but created the work in 2018 (two years after he

died). Upon information and belief, Peter Slim Knight died on or about April 4, 2016.

       72.     A copyright application requires an applicant to state whether the copyright

claimant is the author, and if not, a brief statement of how the claimant obtained ownership of the

copyright. See 17 U.S.C. § 409(5). Defendants state in the Copyright Application that Defendant

P.S. Knight Co. Ltd. transferred ownership rights to Defendant PS Knight Americas Inc, 5900

Balcones Dr. Ste 4000, Austin, TX, 78731, United States. Defendants failed to disclose in the

Copyright Application that Defendants have no authorship or ownership interest in the work. In

particular, Defendants failed to disclose that Defendants did not author the work and that Plaintiff

CSA, through its agents, employees, representatives, contractors, successors, or assigns, is the

actual author of the work. Defendants also failed to disclose that Defendants do not own the work

and that Plaintiff CSA is the actual owner of the work.

       73.     A copyright application requires an applicant to state the year in which the creation

of the work was completed and the date and nation of first publication. See 17 U.S.C. §§ 409(7)-

(8). Defendants state in the Copyright Application that the work was created in 2018 and published

on April 1, 2018. Defendants failed to disclose in the Copyright Application that Defendants did

not create the work and that Plaintiff CSA, through its agents, employees, representatives,

contractors, successors, or assigns, created the work. Defendants also failed to disclose in the



                                                 21
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 22 of 35




Copyright Application that the work was first published by CSA on or about January 1, 2018.

Furthermore, even if Defendants had created any portion of the work, which they did not, the

Copyright Application would still be invalid on its face regarding the work’s purported publication

date of April 1, 2018. Defendants’ website RestoreCSA provides that the Infringing Publication

was published by Defendants on the morning of February 25, 2018. Attached hereto as Exhibit H

is printout of Defendants’ website, restorecsa.com, evidencing that Defendants claim to have

“published” the Infringing Publication on the morning of February 25, 2018.

       74.     A copyright application requires an applicant to define and “limit” his or her claim

in the subject work by specifically excluding any preexisting material not created or owned by the

applicant. See 17 U.S.C. § 409(9). Because the Canadian Electrical Code, Part 1 constitutes

underlying or preexisting material embodied in the Infringing Publication, Defendants were

required to exclude the Canadian Electrical Code, Part 1 from their Copyright Application and

identify the “additional material covered by the copyright claim being registered.” Upon

information and belief, Defendants left this portion of the Copyright Application blank.

Defendants failed to disclose to the Copyright Office that the work they sought to register consisted

of nothing but preexisting material owned and created by CSA and none of the work was created

by Defendants or by Peter Slim Knight. Furthermore, Defendants admit via their website,

RestoreCSA, that CSA is the owner and creator of the work that Defendants sought to register via

their Copyright Application. The website provides: “It turns out that the Canadian Standards

Association (CSA) somehow forgot to register copyright over this document, even while it was

under litigation in Canada. Seriously. They spent well over a million dollars in Canadian Courts,

arguing that they own all our electrical laws and they feverishly pointed to their registration of

copyright in Canada but, amazingly, didn’t bother to lock down copyright in the US. So we did.



                                                 22
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 23 of 35




As you read this, the Canadian Electrical Code is the private property of PS Knight Americas Inc

in the US.” See Exhibit K, attached hereto.

       75.     A copyright application requires an applicant to provide “any other information

regarded by the Register of Copyrights as bearing upon the preparation or identification of the

work or the existence, ownership, or duration of the copyright.” See 17 U.S.C. § 409(10).

Defendants failed to disclose information regarding the “preparation or identification of the work”

and “the existence [and/or]ownership” of the work sought to be registered (the Infringing Work),

including, but not limited to: (1) that the Infringing Publication is a derivative work that is based

on and incorporates the entirety of CSA’s Canadian Electrical Code, Part 1; (2) that CSA has all

ownership, authorship, and copyright interest in the Canadian Electrical Code, Part 1 and all works

derived therefrom, including the Infringing Publication; (3) that Defendants’ Copyright

Application for the Infringing Publication was not authorized; and (4) that Defendants’

reproduction, publication, distribution, and sale of the Infringing Publication was not authorized.

       76.     Defendants’ failure to disclose the above-referenced information constitutes a

material misrepresentation to the Copyright Office.

       77.     As a condition of submitting and filing a copyright application, an applicant must

certify that the information provided in the application is correct to the best of his or her knowledge

(the “Certification”). The Certification requirement is set forth in the Copyright Office’s

regulations at 37 C.F.R. § 202.3(c)(2)(iii). Knowingly making a false representation of a material

fact in an application for copyright registration, or in any written statement filed in connection

with the application, is a criminal offense and punishable under 17 U.S.C. § 506(e).

       78.     When filing a copyright application electronically, the Copyright Office’s online

form requires an applicant to electronically sign the Certification. It appears as follows:



                                                  23
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 24 of 35




       79.     Defendants electronically signed and made this Certification in connection with the

online filing and submission of the Copyright Application.

       80.     The statements made by Defendants in the Copyright Application were false and

inaccurate. Defendants misrepresented that Peter Slim Knight was the author of “Canadian

Electrical Code, Part 1,” even though this was not true. Peter Slim Knight did not author the work,

which is the 2018 version of the Canadian Electrical Code. Peter Slim Knight also died in 2016.

The creation of the Canadian Electrical Code and the Infringing Publication was completed by

CSA. Further, Defendants failed to disclose to the Copyright Office that the CSA’s copyrighted

work of the Canadian Electrical Code was used to create the entirety of “Canadian Electronic

Code, Part 1.” CSA is the owner of all rights in the Canadian Electrical Code, and Defendants

copied the CSA’s Canadian Electrical Code to create “Canadian Electronic Code, Part 1.” The

Defendants’ “Canadian Electrical Code, Part 1” also has been found to infringe CSA’s copyright

in the CSA’s Canadian Electrical Code.

       81.     By failing to disclose the above information in the Copyright Application,

Defendants knew the resulting copyright registration would contain false and fraudulent

information and inaccuracies.

       82.     Defendants knew about the inaccuracies and misrepresentations at the time they

completed the online form, electronically signed the Certification, and filed the Copyright

                                                24
            Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 25 of 35




Application. Defendants’ inaccuracies, misrepresentations, and omissions in the Copyright

Application were knowing, deliberate, willful and for the purpose of misleading the Copyright

Office.

          83.   Defendants’ misrepresentations to the Copyright Office were material.

          84.   The Copyright Office relied upon Defendants’ inaccuracies, misrepresentations,

and omissions in approving the Copyright Application and issuing the Registration. Based on

controlling copyright law and the Copyright Office’s policies and practices, if the Copyright Office

had known of Defendants’ false statements, it would have refused registration of Defendants’

Copyright Application.

          85.   Instead, however, the Copyright Office relied upon the false statements and

Defendants’ Certification, accepted that information was true, correct, and complete, and granted

Defendants the Copyright Registration on September 1, 2020. Attached hereto as Exhibit N is a

true and correct copy of the U.S. Copyright Office Catalog entry for Defendants’ Copyright

Registration No. TX0008892018, as accessed on the U.S. Copyright Office’s website on

November 17, 2020.

          86.   Defendants’ procurance of the Copyright Registration for CSA’s work through

fraud and misrepresentation has prejudiced and caused irreparable injury to CSA, and CSA will

continue to suffer prejudice and irreparable injury unless and until the invalidity of the Copyright

Registration is determined.




                                                25
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 26 of 35




                                      CAUSES OF ACTION

                          COUNT I – DECLARATORY JUDGMENT
                           OF NO OWNERSHIP OF COPYRIGHT
                              (AGAINST ALL DEFENDANTS)

       87.     Plaintiff CSA restates and realleges Paragraphs 1 through 86 of this Complaint as

Paragraph 87 of this Count I of the Complaint.

       88.     This is a claim for declaratory and injunctive relief under the Declaratory Judgment

Act, 28 U.S.C. § 2201.

       89.     CSA, through its agents, employees, representatives, contractors, successors, or

assigns, is the author of the copyrightable work embodied in all versions of the Canadian Electrical

Code, including the 2015 Canadian Electrical Code and the 2018 Canadian Electrical Code

(collectively referred to herein as the “Canadian Electrical Code”). CSA is the sole owner of all

copyright rights, title, and interest in the Canadian Electrical Code.

       90.      By reason of being the sole owner of all copyright rights, title, and interest in all

works embodied in the Canadian Electrical Code, with the exclusive right to make derivative

works thereof, CSA is the owner of all copyrights in all works derived from the Canadian Electrical

Code including without limitation all rights in the Copyrighted Work.

       91.     The Copyrighted Work is the underlying, preexisting work embodied in the

Infringing Publication. The Infringing Publication is derived from the Copyrighted Work.

       92.     Because the Copyrighted Work is the underlying work embodied in the Infringing

Publication and from which the Infringing Publication is copied and derived, Defendants own no

copyright rights in any portion of the Infringing Publication and CSA is the sole owner of all

copyright rights and interest in the Infringing Publication.




                                                 26
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 27 of 35




       93.     CSA did not grant Defendants the authority to create any works copied or derived

in whole or in part from the Canadian Electrical Code.

       94.     Defendants do not have any ownership, authorship, or copyright interest in any

works copied or derived from the Canadian Electrical Code, including the Infringing Publication.

Defendants’ Copyright Application failed to disclose to the Copyright Office that Defendants did

not own or author the Infringing Publication.

       95.     An actual, present, and justiciable controversy has arisen between the parties

regarding ownership rights in the Canadian Electrical Code and any works derived therefrom,

including the Infringing Publication, and concerning Defendants’ rights to obtain copyright

registrations, to reproduce, to publish, to distribute, and to sell any works copied or derived from

the Canadian Electrical Code in the United States.

       96.     CSA seeks a judicial determination regarding the parties’ respective ownership

rights and interest in the Canadian Electrical Code and all works copied or derived therefrom.

       97.     CSA is entitled to a declaratory judgment that CSA is the sole owner of all

copyright rights in the Canadian Electrical Code and all derivative works thereof, including all

prior and subsequent versions of the Canadian Electrical Code, and accordingly owns the sole right

to register for copyright in the Canadian Electrical Code and all derivative works thereof, including

without limitation all prior and subsequent versions of the Canadian Electrical Code. Because the

Infringing Publication is an unauthorized derivative work of the Canadian Electrical Code, CSA

is entitled to declaratory judgment that CSA is the sole owner of all copyright rights in the

Infringing Publication.




                                                 27
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 28 of 35




       98.     CSA is also entitled to declaratory judgment that Defendants are not the author or

the rightful owner of the Copyrighted Work, the Infringing Publication, the Canadian Electrical

Code, or any works derived from any of the foregoing.

       99.     CSA will suffer financial and irreparable damage if there is no declaratory relief

because Defendants will continue to interfere with CSA’s business by falsely claiming ownership

rights in the Copyrighted Work, the Infringing Publication, the Canadian Electrical Code, and/or

other works derived from one or more of the foregoing.

       100.    CSA has been prejudiced and will continue to be prejudiced and incur damages

without its requested declaratory relief from this Court.

                   COUNT II – DECLARATORY JUDGMENT
        OF INVALIDITY OF COPYRIGHT REGISTRATION NO. TX0008892018
                       (AGAINST ALL DEFENDANTS)

       101.    Plaintiff CSA restates and realleges Paragraphs 1 through 86 of this Complaint as

Paragraph 101 of this Count II of the Complaint.

       102.    This is a claim for declaratory and injunctive relief under the Declaratory Judgment

Act, 28 U.S.C. § 2201.

       103.    As set forth herein, Defendants included false and inaccurate information and

representations in their Copyright Application with the knowledge that the information and

representations were false and inaccurate and that the Copyright Office would rely on the false

information and representations in issuing the Copyright Registration.

       104.    The inaccurate and false information and representations included in the Copyright

Application by Defendants were material, and if known by the Copyright Office, would have

caused the Register of Copyrights to refuse registration to Defendants.

       105.    Defendants’ inaccuracies, misrepresentations and omissions in the Copyright



                                                 28
            Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 29 of 35




Application were knowing, deliberate, willful and for the purpose of misleading the Copyright

Office.

          106.   Defendants’ U.S. Copyright Registration No. TX0008892018 was obtained as a

result of false and inaccurate information, misrepresentations and omissions by Defendants in the

Copyright Application. The Copyright Registration is therefore subject to invalidation by the

Court for failing to satisfy the requirements of 17 U.S.C. § 411(b).

          107.   CSA is the true owner of the work registered in the Copyright Registration. At all

times pertinent to this Complaint, CSA has been, and still is, the owner of all right, title, and interest

in and to the Copyrighted Work, including the copyrights therein and registrations thereof. CSA

has never assigned, licensed, or otherwise transferred any of these rights to Defendants; nor has

CSA ever authorized Defendants to register a copyright for the work. Defendants do not have any

ownership, authorship, or copyright interest in any works derived from the Canadian Electrical

Code, Part 1. The Copyright Application failed to disclose to the Copyright Office the derivative

nature of the work Defendants sought to register and that Defendants did not have authorship or

ownership rights in the work and had no authority to register the work.

          108.   An actual justiciable case or controversy exists between CSA and Defendants

regarding the validity of the Copyright Registration and as to the parties’ respective rights in

connection with the registration of a copyright in the CSA Electrical Code, Part 1 in the United

States.

          109.   CSA seeks a judicial determination as to the parties’ respective rights in connection

with the registration of a copyright in the Canadian Electrical Code, Part 1, a declaration that the

Copyright Registration is invalid, and an order directing Defendants to cancel their copyright

registration with the U.S. Copyright Office.



                                                   29
           Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 30 of 35




       110.    CSA is entitled to declaratory judgment that Defendants’ Copyright Registration is

invalid.

       111.    CSA will suffer financial and irreparable damage if there is no declaratory relief

awarded because Defendants will continue to interfere with CSA’s business by claiming a

copyright in the Canadian Electrical Code based on the certificate of registration Defendants’

improperly and fraudulently obtained.

       112.    CSA has been prejudiced and will continue to be prejudiced and incur damages

without declaratory relief from this Court.

                       COUNT III – COPYRIGHT INFRINGEMENT
                           (AGAINST ALL DEFENDANTS)

       113.    Plaintiff CSA restates and realleges Paragraphs 1 through 86 of this Complaint as

Paragraph 113 of this Count III of the Complaint.

       114.    The 2018 Canadian Electrical Code contains wholly original text, and

pictorial/graphic works owned by CSA and constituting copyrightable subject matter. As set forth

herein, the 2018 Canadian Electrical Code is a derivative work of the 2015 Canadian Electrical

Code. The 2015 Canadian Electrical Code also contains wholly original text, and pictorial/graphic

works owned by CSA and constituting copyrightable subject matter.

       115.    The 2018 Canadian Electrical Code and 2015 Canadian Electrical Code are foreign

works created in Canada subject to the Berne Convention for the Protection of Literary and Artistic

Works and are exempt from the registration requirements of 17 U.S.C. § 411. Because the 2018

Canadian Electrical Code is a derivative work of the 2015 Canadian Electrical Code, they are

referred to herein collectively as the Copyrighted Work.

       116.    CSA owns valid copyrights in the Copyrighted Work .

       117.    At all times pertinent to this Complaint, CSA has been, and still is, the owner of all


                                                30
          Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 31 of 35




right, title, and interest in and to the Copyrighted Work, including all copyrights therein and

registrations related thereto. CSA has never assigned, licensed, or otherwise transferred any of

these rights to Defendants; nor has CSA ever authorized Defendants to copy, distribute, or license

the Copyrighted Work.

       118.    Defendants have directly, vicariously, and/or contributorily infringed CSA’s rights

in the Copyrighted Work by reproducing, displaying, publishing and/or distributing unauthorized

copies and/or derivatives of the Copyrighted Work in violation of 17 U.S.C. § 501 et seq.

       119.    By the foregoing acts, Defendants have infringed CSA’s copyrights in violation of

§§ 106 and 501 of the Copyright Act, 17 U.S.C. § 101, et seq.

       120.    Defendants knew that their acts constituted copyright infringement. Defendants

either directly or indirectly, copied works that they did not own for their sole commercial gain as

well as the specific, purposeful, and unjust exclusion of CSA.

       121.    Defendants’ infringing conduct alleged herein was and continues to be willful and

with full knowledge of CSA’s rights in the Copyrighted Work, and has enabled Defendants to

illegally profit therefrom.

       122.    As a direct and proximate result of Defendants’ infringing conduct, CSA has been

harmed and is entitled to damages in an amount to be proven at trial. Pursuant to 17 U.S.C. §

504(b), CSA is also entitled to a recovery of Defendants’ profits attributable to Defendants’

infringing conduct alleged herein, including from any and all sales of the Infringing Publication

and any other publications incorporating or embodying the Copyrighted Work, and an accounting

of and a constructive trust with respect to such profits.

       123.    As a direct and proximate result of Defendants’ infringing conduct alleged herein,

Plaintiff has sustained and will continue to sustain substantial, immediate, and irreparable injury,



                                                 31
           Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 32 of 35




for which there is no adequate remedy at law. Unless Defendants’ infringing conduct is enjoined

by this Court, Defendants will continue to infringe the Copyrighted Work. Plaintiff is therefore

entitled to permanent injunctive relief restraining and enjoining Defendants’ ongoing infringing

conduct.

       124.    By reason of the foregoing facts, CSA has been substantially harmed and is entitled

to relief pursuant to 17 U.S.C. §§ 502 through 505.

       125.    By reason of the foregoing facts, Defendants’ infringement of CSA’s Copyrighted

Work has been willful.

                                     PRAYER FOR RELIEF

       Plaintiff respectfully request that Defendants be cited to appear and answer herein, and that

this Court enter judgment in favor of Plaintiff and against Defendants as follows:

              Granting an injunction preliminarily and permanently enjoining Defendants, their

               agents, officers, directors, attorneys, employees, successors, affiliates, subsidiaries,

               and assigns, and all those in active concert and participation with any of the

               foregoing persons and entities from: (a) any further infringement of CSA’s

               copyrighted works in the United States, including reproducing, distributing,

               publishing or selling the Infringing Publication, any subsequent or prior versions of

               the Infringing Publication, and any publications, works, or other materials that

               include, copy, are derived from, or otherwise embody the Copyrighted Work; and

               (b) aiding, assisting, or abetting any other individual or entity in doing any act

               prohibited by sub-paragraph (a);

              Granting an injunction preliminarily and permanently enjoining Defendants, their

               agents, officers, directors, attorneys, employees, successors, affiliates, subsidiaries,



                                                  32
Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 33 of 35




    and assigns, and all those in active concert and participation with any of the

    foregoing persons and entities, from applying to register or registering in the United

    States Copyright Office, any copyright for the Canadian Electrical Code or for any

    publications, works, or other materials that include, copy, reproduce, are derived

    from, or otherwise embody the Canadian Electrical Code, including any subsequent

    or prior versions of the Canadian Electrical Code or Copyrighted Work; and (b)

    aiding, assisting, or abetting any other individual or entity in doing any act

    prohibited by sub-paragraph (a);

   That Defendants be ordered to conduct an accounting of all profits derived from

    making, publishing, distributing, using, marketing, selling, or otherwise exploiting

    unlicensed copies of any CSA copyrighted work which is the subject of this

    Complaint, and any publications, works, or other materials that include, copy, are

    derived from, or otherwise embody any CSA copyrighted work which is the subject

    of this Complaint;

   That Defendants be ordered to destroy or deliver up for destruction of materials in

    Defendants’ possession, custody, or control used by Defendants in connection with

    Defendants’ infringing conduct, including without limitation all remaining copies

    and/or inventory of the Copyrighted Work and any products and works that embody

    any reproduction or other copy or colorable imitation of the Copyrighted Work;

   That Defendants, at their own expense, be ordered to recall the Copyrighted Work

    from any distributors, retailers, vendors, or others that have distributed the

    Copyrighted Work on Defendants’ behalf in the United States, and any products,

    works, or other materials that include, copy, are derived from, or otherwise embody



                                       33
  Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 34 of 35




        the Copyrighted Work, and that Defendants be ordered to destroy or deliver up for

        destruction all materials returned to them;

       That CSA be awarded Defendants’ profits obtained as a result of Defendants’

        infringing conduct, including but not limited to all profits from sales and other

        exploitation of the Copyrighted Work and any products, works, or other materials

        that include, copy, are derived from, or otherwise embody the Copyrighted Work,

        or in the Court's discretion, such amount as the Court finds to be just and proper;

       That CSA be awarded its actual damages in an amount to be proven at trial or, in

        the alternative, its statutory damages for willful infringement in the amount of

        $150,000 per violation;

       Ordering and directing Defendants or their duly authorized agent to submit the

        appropriate filings with the United States Copyright Office to cancel the Copyright

        Registration No. TX0008892018 using the procedures promulgated by the United

        States Copyright Office for doing so, including the procedures described in section

        1807.4(E) of the United States Copyright Office’s Compendium of U.S. Copyright

        Office Practices (3rd Ed.) and taking any such further actions and making such

        additional filings as is necessary to forever cancel the Copyright Registration; and

       That CSA be awarded its attorneys’ fees, costs, and any further relief this Court

        deems just and proper.

                          DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury on all issues so triable.




                                          34
        Case 1:20-cv-01160-LY Document 1 Filed 11/20/20 Page 35 of 35




November 20, 2020

                                   Respectfully submitted,

                                   THOMPSON COBURN LLP


                                   By: /s/ Nicole L. Williams

                                       Nicole L. Williams
                                         Texas Bar No. 24041784
                                         nwilliams@thompsoncoburn.com

                                       Elizabeth G. Myers
                                          Texas Bar No. 24047767
                                          emyers@thompsoncoburn.com

                                       THOMPSON COBURN LLP
                                       2100 Ross Avenue, Suite 600
                                       Dallas, Texas 75201
                                       (972) 629-7100
                                       (972) 629-7171 FAX

                                       Michael A. Parks, IL 6217230
                                       (pro hac vice forthcoming)
                                       Katherine E. Colvin, IL 6315272
                                       (pro hac vice forthcoming
                                       THOMPSON COBURN LLP
                                       55 East Monroe Street
                                       37th Floor
                                       Chicago, IL 60603
                                       312-346-7500
                                       312-580-2201 FAX
                                       mparks@thompsoncoburn.com
                                       kcolvin@thompsoncoburn.com

                                       Attorneys for Plaintiff
                                       Canadian Standards Association




                                     35
